Exhibit 10.1

CONTRIBUTION AND SUBSCRIPTION AGREEMENT

WHEELER REIT, L.P.

THE UNITS ACQUIRED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, STATE SECURITIES LAWS OR THE LAWS OF ANY COUNTRY OUTSIDE THE UNITED
STATES. ISSUANCE OF THE UNITS IS MADE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION. THE UNITS CANNOT BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
THEY ARE REGISTERED IN COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION THEREFROM.

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE PERSON OR ENTITY CREATING THE UNITS AND THE TERMS OF THE OFFERING, INCLUDING
THE MERITS AND RISKS INVOLVED. THE UNITS BEING OFFERED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY
OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.

Wheeler REIT, L.P.

Riversedge North

2529 Virginia Beach Blvd.

Suite 200

Virginia Beach, VA 23452

Ladies and Gentlemen:

The undersigned (the “Subscriber”) understands and acknowledges that Wheeler
REIT, L.P., a Virginia limited partnership (the “Company”), is offering for
sale, to certain qualifying subscribers, Partnership Common Units (the “Units”)
in the Company pursuant to this Contribution and Subscription Agreement (the
“Subscription Agreement”) and the Company’s Amended and Restated Agreement of
Limited Partnership (the “Partnership Agreement”).

The Subscriber understands and acknowledges that the Company has not retained
counsel to represent the interests of the Subscribers, and that each Subscriber
should consult with its own legal, tax and investment advisors regarding a
potential purchase of Units.

The Subscriber acknowledges that the Subscriber is not acting on the basis of
any representations or warranties other than those contained herein and
understands that the offering of the Units (the “Offering”) is being made
pursuant to one or more exemptions from registration and without registration of
the Units under the Securities Act of 1933, as amended (the “Securities Act”),
or any securities, “blue sky” or other similar laws of any state (“State
Securities Laws”).



--------------------------------------------------------------------------------

The Subscriber understands that the Company has been formed by Wheeler Real
Estate Investment Trust, Inc., a Maryland corporation (“REIT”) which is the
general partner of the Company. The Subscriber has been provided a copy of and
an opportunity to review the Company’s Private Placement Memorandum dated
October 21, 2013 in connection with the Offering.

1. Basic Transaction and Consideration. The Company is offering the Units
pursuant hereto in consideration for the contribution by Subscriber to the
Company of all of its membership interests (“Membership Interests”) in Fairfield
Investors, LLC, a Virginia limited liability company (“Property Owner”). The
Property Owner is the owner of certain real property and improvements located in
Virginia Beach, Virginia.

2. Contribution and Subscription.

(a) Subject to the terms and conditions hereof and the provisions of the
Partnership Agreement, Subscriber shall contribute, sell, assign and transfer
all of its Membership Interests to the Company in consideration for the issuance
by the Company to Subscriber of that number of Units equal to (x) Subscriber’s
Sale Percentage (as defined below) in the Property Owner multiplied by (y) the
Property Owner Valuation (as defined below) divided by (z) the per share closing
price of the REIT’s common stock as of the date prior to the date of the
“Closing” (defined below). “Sale Percentage” means the percentage of net
proceeds that would be distributed to Subscriber as a member of the Property
Owner, in accordance with the Property Owner’s operating agreement as in effect
immediately prior to Closing, upon the sale of all or substantially all of the
Property Owner’s assets for an amount equal to the Property Owner Valuation.
“Property Owner Valuation” means the aggregate purchase price for 100% of the
Membership Interests in the Property Owner, which shall be $726,297 plus or
minus such customary credits, pro rations and other adjustments for operating
costs and liabilities as may be agreed by the Company and the manager of the
Property Owner in connection with Closing (as defined below). Notwithstanding
the foregoing, in the event that the undersigned has elected Option B pursuant
to the Consent and Election in the form attached hereto as Appendix A (“Consent
and Election”), the Company shall deliver cash payment to the undersigned in an
amount equal to the undersigned’s Sale Percentage multiplied by the Property
Owner Valuation, minus any applicable withholding taxes. The Units issued or
cash paid, as applicable, are referred to as the “Transfer Consideration.”

(b) The undersigned agrees that this Subscription Agreement shall be irrevocable
and shall survive the death, dissolution or legal incapacity of the Subscriber.

(c) The Company has entered into separate but substantially identical
Contribution and Subscription Agreements in connection with this Offering (the
“Other Subscription Agreements” and, together with this Subscription Agreement,
the “Subscription Agreements”) with other purchasers (the “Other Purchasers”),
providing for the issuance to the

 

2



--------------------------------------------------------------------------------

Other Purchasers of the Company’s securities and the admission of the Other
Purchasers to the Company as limited partners. This Subscription Agreement and
the Other Subscription Agreements are separate agreements, and the sales of the
Company’s securities to the Subscriber and the Other Purchasers are to be
separate sales.

(d) The Transfer Consideration described in Section 2 shall be issued or paid,
as applicable, at Closing to the Property Owner’s manager or an account
designated by the Property Owner’s manager, for further distribution by such
manager to the undersigned following Closing.

3. General Consent and Waiver.

(a) The undersigned consents to the sale and transfer of its Membership
Interests on the terms set forth herein and to the sale and transfer of the
other membership interests in the Property Owner on substantially the terms
described herein, and expressly waives any and all consent rights, rights of
first refusal, appraisal rights or other similar rights or restrictions on
transfer, including without limitation those set forth in the operating
agreement of the Property Owner. The undersigned hereby releases and forever
discharges the Company, the Property Owner, and their respective members,
partners, directors, officers, managers, agents, attorneys, and representatives,
of and from any and all manner of actions, claims, causes of action, suits,
debts, demands, sums of money, controversies, damages, judgments, losses, costs,
expenses, liabilities and obligations, of any nature whatsoever, including but
not limited to those arising from any membership interest in the Property Owner,
any rights, title or interest therein, or any distribution, compensation, bonus,
options or remuneration of any type or nature whatsoever, whether arising at
law, in equity or otherwise, which such person may now or, hereafter can, shall
or may have, against any of them, arising on or prior to the date hereof.

(b) Each Subscriber who has selected Option A pursuant to the attached Consent
and Election, upon execution hereof shall be deemed to have executed and
delivered the Partnership Agreement of the Company, and upon acceptance of this
Subscription Agreement by the Company and Closing (as defined below), Subscriber
shall be bound by the Partnership Agreement and subject to all rights and
obligations thereof.

4. Acceptance of Subscription. The Subscriber understands and acknowledges that
(a) the Company has the unconditional right, exercisable in its sole and
absolute discretion, to accept (in whole or in part) or reject this Subscription
Agreement, (b) this Subscription Agreement shall not be valid or binding unless
and until accepted by the Company, (c) this Subscription Agreement shall be
deemed to be accepted by the Company only when it is signed by an authorized
signatory on behalf of the Company, and (d) notwithstanding anything in this
Subscription Agreement to the contrary, the Company shall have no obligation to
issue any Units under any circumstances that may constitute a violation of the
Securities Act or any State Securities Laws or any other statutes, laws, rules
or regulations (the “Laws”). The Company will notify the Subscriber promptly
after all conditions hereto have been satisfied, at which time the Membership
Interests shall be deemed accepted by the Company and the Transfer Consideration
shall be issued or paid, as applicable, to the Subscriber (the “Closing”).

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties of the Company. The Company represents and
warrants that as of the Closing:

(a) The Company is duly formed and is validly existing as a limited partnership
under the laws of the Commonwealth of Virginia with full power and authority to
conduct its business as currently conducted.

(b) The Units have been duly authorized by the Company and, when issued and paid
for in accordance with the terms herein and in the Partnership Agreement, will
be validly issued.

6. Representations and Warranties of the Subscriber.

(a) Each Subscriber who has selected Option A pursuant to the attached Consent
and Election hereby represents and warrants to and covenants with the Company as
follows:

(i) Accuracy of Information. All of the information provided by the Subscriber
pursuant to this Subscription Agreement is true, correct and complete in all
respects, and the Company shall be entitled to rely thereon. Any other
information the Subscriber has provided to the Company about the Subscriber is
correct and complete as of the date of this Subscription Agreement.

(ii) Disclosure Advice. The Subscriber has either consulted the Subscriber’s own
investment adviser, attorney or accountant about the investment and proposed
purchase of any Units and its suitability to the Subscriber or chosen not to do
so, despite the recommendation of that course of action by the Company. To the
extent necessary, the Subscriber has retained, at the Subscriber’s own expense,
and relied upon, appropriate professional advice regarding the investment, tax
and legal merits, risks and consequences of this Subscription Agreement and of
purchasing and owning the Units. Any special acknowledgment set forth herein
shall not be deemed to limit the generality of this representation and warranty.

The Subscriber has received a copy of the form of the Partnership Agreement of
the Company, and the Subscriber understands the risks of, and other
considerations relating to, a purchase of any Units, including that by its
execution hereof, the undersigned shall become a party to, and bound by the
Partnership Agreement. The Subscriber has been given access to, and prior to the
execution of this Subscription Agreement the Subscriber was provided with an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the terms and conditions of the offering of
Units, and to obtain any other information which the Subscriber and the
Subscriber’s investment representative and professional advisors requested with
respect to the Company and the Subscriber’s investment in the Company in order
to evaluate the Subscriber’s investment and verify the accuracy of all
information furnished to the Subscriber regarding the Company. All such
questions, if asked, were answered satisfactorily and all information or
documents provided were found to be satisfactory.

 

4



--------------------------------------------------------------------------------

(iii) Investment Representation and Warranty. The Subscriber is acquiring the
Subscriber’s Units for the Subscriber’s own account or for one or more separate
accounts maintained by the Subscriber or for the account of one or more pension
or trust funds of which the Subscriber is trustee as to which the Subscriber is
the sole qualified professional asset manager within the meaning of Prohibited
Transaction Exemption 84-14 (a “QPAM”) for the assets being committed hereunder,
in each case not with a view to or for sale in connection with any distribution
of all or any part of such Units. The Subscriber hereby agrees that the
Subscriber will not, directly or indirectly, assign, transfer, offer, sell,
pledge, hypothecate or otherwise dispose of all or any part of such Units (or
solicit any offers to buy, purchase or otherwise acquire or take a pledge of all
or any part of the Units) except in accordance with the registration provisions
of the Securities Act or an exemption from such registration provisions, with
any applicable state or other securities laws, and with the terms of the
Partnership Agreement. If the Subscriber is purchasing for the account of one or
more pension or trust funds, the Subscriber represents that (except to the
extent the Subscriber has otherwise advised the Company in writing prior to the
date hereof) the Subscriber is acting as sole trustee or sole QPAM for the
assets being committed hereunder and has sole investment discretion with respect
to the acquisition of the Units to be purchased by the Subscriber pursuant to
this Subscription Agreement, and the determination and decision on the
Subscriber’s behalf to purchase such Units for such pension or trust funds is
being made by the same individual or group of individuals who customarily pass
on such investments, so that the Subscriber’s decision as to purchases for all
such funds is the result of such study and conclusion. The Subscriber has not
offered or sold any portion of the Units and has no present intention of
dividing such Units with others or of reselling or otherwise disposing of any
portion of such Units either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or nonoccurrence of any
predetermined event or circumstance.

(iv) Representation of Investment Experience and Ability to Bear Risk. The
Subscriber (A) is knowledgeable and experienced with respect to the financial,
tax and business aspects of the ownership of the Units and/or the REIT Shares
and of the business contemplated by the Company and the REIT, and is capable of
evaluating the risks and merits of purchasing the Units and, in making a
decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Subscription Agreement and the Partnership Agreement, if any, and (B) can bear
the economic risk of an investment in the Company for an indefinite period of
time, and can afford to suffer the complete loss thereof.

(v) Accredited Investor. Except as disclosed in Appendix B hereto, the
Subscriber is an accredited investor within the meaning of rule 501(a) of
Regulation D promulgated under the Securities Act by reason of the fact that the
Subscriber is:

(a) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a

 

5



--------------------------------------------------------------------------------

business development company as defined in section 2(a)(48) of that Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

(b) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(c) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(d) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(e) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000;

(1) For purposes of calculating net worth:

(i) The person’s primary residence shall not be included as an asset;

(ii) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the
investment in the Company, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of such investment
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

(iv) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;

(g) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

6



--------------------------------------------------------------------------------

(h) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506 of Regulation D; or

(h) Any entity in which all of the equity owners are accredited investors.

(vi) Awareness of Risks; Suitability. The Subscriber represents and warrants
that the Subscriber is aware that the Company has no operating history and
currently owns no assets other than certain real properties to be acquired in
connection herewith and in the Related Acquisitions. Subscriber understands that
the Units involve a substantial degree of risk of loss of the Subscriber’s
entire investment, including without limitation, risks associated generally with
start-up businesses and risks associated with investments in the capital
markets, and that there is no assurance of any income from the Subscriber’s
investment. The Subscriber has evaluated the risks involved in investing in the
Units and has determined that the Units are a suitable investment for the
Subscriber. Specifically, the aggregate amount of the investments the Subscriber
has in, and the Subscriber’s commitments to, all similar investments that are
illiquid is reasonable in relation to the Subscriber’s net worth, both before
and after the subscription for and purchase of the Units pursuant to this
Subscription Agreement.

(vii) Residence. The Subscriber maintains the Subscriber’s domicile at the
address shown in the signature page of this Subscription Agreement and the
Subscriber is not merely transient or temporarily resident there.

(viii) No Conflict; No Violation. The execution and delivery of this
Subscription Agreement by the Subscriber and the performance of the Subscriber’s
duties and obligations hereunder (i) do not and will not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under
(A) any charter, by-laws, trust agreement, operating agreement, partnership
agreement or other governing instrument applicable to the Subscriber,
(B) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Subscriber or the Subscriber’s affiliates is a party or by which the Subscriber
or any of them is bound or to which the Subscriber’s or any of their properties
are subject; (ii) do not require any authorization or approval under or pursuant
to any of the foregoing; or (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the Subscriber or any of the
Subscriber’s affiliates is subject.

(ix) No Default. The Subscriber is not (i) in default (nor has any event
occurred which with notice, lapse of time, or both, would constitute a default)
in the performance of any obligation, agreement or condition contained in this
Subscription Agreement or the Partnership Agreement, or (ii) in violation of any
statute, regulation, law, order, writ, injunction, judgment or decree applicable
to the Subscriber or any of the Subscriber’s affiliates.

(x) No Litigation. There is no litigation, investigation or other proceeding
pending or, to the Subscriber’s knowledge, threatened against the Subscriber or
any of the

 

7



--------------------------------------------------------------------------------

Subscriber’s affiliates which, if adversely determined, would adversely affect
the Subscriber’s business or financial condition or the Subscriber’s ability to
perform the Subscriber’s obligations under this Subscription Agreement.

(xi) OFAC. The Subscriber, and all beneficial owners of Subscriber (if
Subscriber is an entity), are in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). For purposes of this subsection, “Person” shall mean any corporation,
partnership, limited liability company, joint venture, individual, trust, real
estate investment trust, banking association, federal or state savings and loan
institution and any other legal entity, whether or not a party hereto. In
addition, neither the Subscriber nor any of the beneficial owners of the
Subscriber (if the Subscriber is an entity):

(1) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(2) has been indicted or arrested for money laundering or for predicate crimes
to money laundering, convicted or pled nolo contendere to charges involving
money laundering or predicate crimes to money laundering;

(3) has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

(4) is owned or controlled by, nor acts for or on behalf of, any Person on the
Lists or any other Person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;

(5) shall transfer or permit the transfer of any interest in the Subscriber or
such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or

(6) shall assign this Subscription Agreement or any interest herein, to any
Person who is listed on the Lists or who is engaged in illegal activities.

If the Subscriber obtains knowledge that the Subscriber, or, if Subscriber is an
entity, any of Subscriber’s partners, members, stockholders, managers, directors
or beneficial owners, become listed on the Lists or are indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, the Subscriber shall immediately notify the Company.

 

8



--------------------------------------------------------------------------------

(xii) Representations Current. The Subscriber understands that, unless the
Subscriber notifies the Company in writing to the contrary before the Closing,
all the representations and warranties contained in this Subscription Agreement
will be deemed to have been reaffirmed and confirmed as of the date of the
Closing, taking into account all information received by the Subscriber after
the date hereof up to the date of the Closing.

(xiii) No Tax Representations. The Subscriber is aware that any federal and
state tax benefits may be limited by rules regarding basis, amounts at risk, and
passive losses, and that any federal and/or state income tax benefits which may
be available to the Subscriber may be lost through the adoption of new laws or
regulations, to changes to existing laws and regulations and to changes in the
interpretation of existing laws and regulations. The Subscriber further
represents that the Subscriber is relying solely on the Subscriber’s own
conclusions or the advice of the Subscriber’s own counsel or investment
representative with respect to tax aspects of any investment in the Company and
that no representations or warranties have been made to the Subscriber by the
Company as to the tax consequences of this investment, or as to credits,
profits, losses or cash flow which may be received or sustained as a result of
this investment. The Subscriber is advised to consult its own tax advisors and
counsel regarding the tax consequences of investment in the Company.

(b) The undersigned, whether having elected Option A or Option B pursuant to the
attached Consent and Election, hereby makes the following representations and
warranties to the Company as of the Effective Date and as of the Closing as
though made again on and as of such date:

(i) Organization and Authority. If other than a natural person, the undersigned
has been duly formed and is validly existing and in good standing under the laws
of its jurisdiction of organization. The undersigned has the full right and
authority to enter into this Subscription Agreement and to transfer its
Membership Interests and to consummate or cause to be consummated the
transactions contemplated by this Subscription Agreement. The persons signing
this Subscription Agreement on behalf of the undersigned are authorized to do
so.

(ii) Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Subscription Agreement by the undersigned has resulted, or
will result, in any violation of, or default under, or result in the
acceleration of, any obligation under any existing organizational documents or
agreements, mortgage, indenture, lien agreement, note, contract, permit,
judgment, decree, order, restrictive covenant, statute, rule, or regulation
applicable to the undersigned (excluding any loan documents to which the
Property Owner or its assets may be subject).

(iii) Agreement Binding. This Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity). All other documents executed by the undersigned at or in connection
with the Closing will be duly authorized, executed, and delivered by the
undersigned, are or at the Closing will be legal, valid, and binding obligations
of the undersigned

 

9



--------------------------------------------------------------------------------

in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and by general principles of equity (whether applied in a
proceeding at law or in equity) and do not violate any provisions of any
agreement to which the undersigned is a party or to which it is subject
(excluding any loan documents to which the Property Owner or its assets may be
subject).

(iv) Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery, and
performance of this Subscription Agreement or the transactions contemplated
hereby by the undersigned have been obtained or will be obtained on or before
the Closing.

(v) Ownership. The undersigned further represents and warrants to the Company
that (A) it is the owner of the Membership Interests to be conveyed hereby, free
and clear of all liens and encumbrances, and has not pledged, collaterally
assigned, hypothecated or otherwise encumbered all or any portion thereof,
(B) no understanding, agreement (either express or implied), or reasonable
expectancy of agreement with respect to the sale or transfer of such Membership
Interests or sale, lease or other transfer of the Property Owner or its assets
exists between the undersigned and any third party, and (C) there are no
(i) outstanding or authorized options, warrants, or convertible securities
relating to such Membership Interests or (ii) other rights, agreements,
arrangements or commitments of any character relating to such Membership
Interests that would be binding on the Company as the successor owner thereof or
would encumber such Membership Interests.

(vi) Bankruptcy. The undersigned has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, or suffered
the attachment or other judicial seizure of substantially all of its assets.

(vii) Capacity to Contract. If the undersigned is an individual, he or she
represents that he or she is over 21 years of age and has the capacity to
execute, deliver and perform this Subscription Agreement.

(viii) Power, Authority; Valid Agreement. (i) The undersigned has all requisite
power and authority to execute, deliver and perform its obligations under this
Subscription Agreement and, if applicable, to subscribe for and acquire the
Units; (ii) the undersigned’s execution of this Subscription Agreement has been
authorized by all necessary corporate or other action on the undersigned’s
behalf; and (iii) this Subscription Agreement is valid, binding and enforceable
against the undersigned in accordance with its respective terms.

(ix) Further Assurances. The undersigned agrees to furnish any additional
information requested to assure compliance with the Securities Act, State
Securities Laws and any other applicable Laws in connection with the
transactions contemplated hereby.

 

10



--------------------------------------------------------------------------------

7. Restrictions on Transfer or Sale of the Units.

(a) The Subscriber is acquiring the Units solely for the Subscriber’s own
beneficial account, for investment purposes, and not with view to, or for resale
in connection with, any distribution of the Units. The Subscriber understands
that the offer and the sale of the Units has not been registered under the
Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the Subscriber and of the other representations made by the Subscriber in this
Subscription Agreement. The Subscriber understands that the Company is relying
upon the representations, covenants and agreements contained in this
Subscription Agreement (and any supplemental information) for the purposes of
determining whether this transaction satisfies the requirements for such
exemptions.

(b) The Subscriber understands that the Units are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the SEC provide in substance that the Subscriber may dispose of the Units only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and the Subscriber understands that the Company shall have
no obligation to register any of the Units purchased by the Subscriber hereunder
(or the shares of the REIT’s common stock exchangeable for the Units) or to take
action so as to permit sales pursuant to the Securities Act (including Rule 144
thereunder) except as may be set forth in the Company’s Partnership Agreement.

(c) The Subscriber agrees that: (A) the Subscriber will not sell, assign,
pledge, give, transfer or otherwise dispose of the Units or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Units under the Securities Act and all
applicable State Securities Laws or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; and (B) the Company shall not be required to give effect to any
purported transfer of any of the Units except upon compliance with the foregoing
restrictions.

(d) Subscriber acknowledges that (i) the Units are not redeemable or
exchangeable for cash or REIT Shares for a minimum of twelve (12) months after
the date of issuance, and (ii) the Units have not been registered under the
Securities Act and, therefore, unless registered under the Securities Act or an
exemption from registration is available, must be held (and the Subscriber must
continue to bear the economic risk of the investment in the REIT Shares and/or
Units) indefinitely and may not be transferred or sold.

(e) The Units are subject to restrictions on beneficial and constructive
ownership and transfer for the purpose of the REIT’s maintenance of its status
as a real estate investment trust under the Internal Revenue Code of 1986, as
amended (the “Code”). Subject to certain further restrictions and except as
expressly provided in the REIT’s charter, (i) no person may beneficially or
constructively own shares of the REIT’s common stock in excess of 9.9% (in value
or number of shares) of the outstanding shares of common stock of the REIT
unless such person is an excepted holder (in which case the excepted holder
limit shall be applicable); (ii) no person may beneficially or constructively
own shares of capital stock of the REIT in excess of

 

11



--------------------------------------------------------------------------------

9.9% of the value of the total outstanding shares of capital stock of the REIT,
unless such person is an excepted holder (in which case the excepted holder
limit shall be applicable); (iii) no person may beneficially or constructively
own capital stock that would result in the REIT being “closely held” under
section 856(h) of the Code or otherwise cause the REIT to fail to qualify as a
real estate investment trust; and (iv) no person may transfer shares of capital
stock if such transfer would result in the capital stock of the REIT being owned
by fewer than 100 persons.

8. Survival and Indemnification. All representations, warranties and covenants
contained in this Subscription Agreement and the indemnification contained in
this Paragraph shall survive (i) the acceptance of the Subscription Agreement by
the Company, (ii) changes in any transactions, documents and instruments,
including the Partnership Agreement, which are not material or which are to the
benefit of the Subscriber, and (iii) the death, incapacity or disability of the
Subscriber. The Subscriber acknowledges that it understands the meaning and
legal consequences of the representations, warranties and covenants contained in
this Subscription Agreement, including this Paragraph hereof, and that the
Company has relied upon such representations, warranties and covenants in
determining the Subscriber’s qualification and suitability to purchase the
Units. The Subscriber hereby agrees to indemnify, defend and hold harmless the
Company, and the directors, officers, employees, agents and controlling persons
of the Company, from and against any and all losses, claims, damages,
liabilities, expenses (including attorneys’ fees and costs), judgments or
amounts paid in settlement of actions arising out of or resulting from the
untruth of any representation in this Subscription Agreement or the breach of
any warranty or covenant contained in this Subscription Agreement.

9. Cautionary Statements Regarding Forward Looking Statements.

Subscriber is aware that any informational materials reviewed by Subscriber in
connection with the Company may contain forward looking statements. Any
forward-looking statements contained in any such informational materials were
based on current expectations involving many risks and uncertainties, especially
in light of the nature of the Company and its business. The Company’s actual
financial results may differ materially from any results which might be
projected, forecast, estimated or budgeted by the Company in forward-looking
statements. Among the many factors that could cause actual results to differ
materially are general economic conditions, changes in the capital markets,
including changes in interest rates and availability of capital, and competition
from businesses engaged in similar enterprises, both those currently in
existence as well as those that may arise in the future.

10. Consents Regarding Organizational Documents. The undersigned acknowledges
that the agreements contained herein and the transactions contemplated hereby
and any actions taken in contemplation of the transactions contemplated hereby
may conflict with, and may not have been contemplated by, the organizational
documents of the Property Owner or other agreements among one or more holders of
ownership interests therein expressly gives all consents (and any consents
necessary to authorize the proper parties in interest to give all consents) and
waivers it is entitled to give that are necessary or desirable to facilitate the
contribution or contemplated hereby, or other Related Acquisitions. In addition,
if the transactions contemplated hereby occur, this Agreement shall be deemed to
be an amendment to

 

12



--------------------------------------------------------------------------------

the organizational documents of the Property Owner to the extent the terms
herein conflict with the terms thereof, including without limitation, terms with
respect to allocations, distributions and the like. In the event the
transactions contemplated by this Agreement do not occur, nothing in this
Agreement shall be deemed to be or construed as an amendment or modification of,
or commitment of any kind to amend or modify, the organizational documents of
the Property Owner, which shall remain in full force and effect without
modification.

11. Conditions to Obligations of the Company. The obligations of the Company to
issue and sell the Units are subject to the following conditions:

(a) The representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all respects, with the same
effect as though such representations and warranties had been made on and as of
the date of the Closing.

(b) Subscriber shall have duly performed and complied with all agreements and
conditions contained in this Subscription Agreement required to be performed or
complied with by the Subscriber prior to or at the time of the Closing,
including transfer of the Membership Interests to the Company.

12. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent postage prepaid by registered or certified air mail or overnight air
courier with guaranteed delivery, as follows:

(a) if to the Company, at the following address:

Wheeler REIT, L.P.

Riversedge North

2529 Virginia Beach Blvd., Suite 200

Virginia Beach, VA 23452

(b) if to the Subscriber, at the address set forth on Appendix A, or

(c) at such other address as the Company or the Subscriber shall have specified
by notice in writing to the other parties.

All notices and communications under this Subscription Agreement shall be deemed
to have been duly given: (a) at the time delivered by hand, if personally
delivered; (b) ten (10) days during which federal banks are open for business in
the United States (“Banking Days”) after being sent postage prepaid by
registered or certified air mail; and (c) two (2) Banking Days after delivery to
the courier, freight prepaid, if sent by overnight air courier guaranteeing
delivery. If a notice or communication is sent in the manner provided above
within the time prescribed, it shall be deemed duly given, whether or not the
addressee receives it.

13. Modification or Changes. The undersigned agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the Closing which
would cause

 

13



--------------------------------------------------------------------------------

any representation, warranty, covenant or other statement contained in this
Subscription Agreement to be false or incorrect or of any change in any
statement made herein occurring prior to the Closing.

14. Assignability. This Subscription Agreement is not assignable by the
Subscriber, and may not be modified, waived or terminated except by an
instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought.

15. Binding Effect. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns, and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon such heirs, executors, administrators, successors, legal representatives
and permitted assigns. If more than one person or entity subscribes for the
Units purchased hereunder, the Subscriber and all other subscribers for the
Units purchased hereunder shall be jointly and severally liable with respect to
all the agreements, representations, warranties and acknowledgments governed
herein, all of which shall be deemed to be made by and be binding upon each such
person and their respective heirs, executors, administrators and successors.

16. Obligations Irrevocable. The obligations of the Subscriber hereunder shall
be irrevocable, except with the consent of the Company or termination of the
Offering.

17. Expenses. Each of the Company and Subscriber shall bear its own expenses
incurred in connection with this Subscription Agreement and Subscriber’s
investment in the Company.

18. Integration. This Subscription Agreement, together with the Partnership
Agreement, constitute the entire agreement of the Subscriber and the Company
relating to the matters contained herein, superseding all prior contracts or
agreements, whether oral or written. Subscriber agrees to comply fully with the
terms and conditions of the Partnership Agreement which shall govern the Company
and Subscriber’s investment therein.

19. Governing Law. This Subscription Agreement shall be governed and controlled
as to the validity, enforcement, interpretations, construction and effect and in
all other aspects by the substantive laws of the Commonwealth of Virginia,
without regard to the conflicts of law provisions hereof. The sole venue for any
dispute under this Subscription Agreement shall be courts of competent
jurisdiction sitting in Norfolk, Virginia. The Subscriber hereby irrevocably and
unconditionally submits to the jurisdiction of such courts and waives any
objection to inconvenient forum or venue with respect to any dispute arising
hereunder.

20. Severability. If any provision of this Subscription Agreement or the
application thereof to the Subscriber shall be held invalid or unenforceable to
any extent, the remainder of this Subscription Agreement shall be enforced to
the greatest extent permitted by law.

 

14



--------------------------------------------------------------------------------

21. Headings. The headings in this Subscription Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent or intent of this Subscription Agreement or
any provision hereof.

22. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, whether by original signature or electronic transmission, each of
which when so executed and delivered shall be deemed to be an original and all
of which together shall be deemed to be one and the same original agreement.

 

15



--------------------------------------------------------------------------------

APPENDIX A

CONSENT AND ELECTION

[attached]

 

1



--------------------------------------------------------------------------------

APPENDIX B

SUBSCRIPTION FOR UNITS IN

WHEELER REIT, L.P.

TYPE OF OWNERSHIP (Check One):

 

(    ) INDIVIDUAL OWNERSHIP (one signature required)

 

(    ) JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (both parties must sign)

 

(    ) TENANTS IN COMMON (all parties must sign)

 

(    ) CORPORATION (include copies of the documents described in 2 below)

 

(    ) PARTNERSHIP OR LIMITED LIABILITY COMPANY (include copies of the documents
described in 3 below)

 

(    ) TRUST (include copies of the documents described in 4 below)

******************

PLEASE EXECUTE THE FOLLOWING PAGES

 

2



--------------------------------------------------------------------------------

TRUST:

If the subscriber is a TRUST, complete the following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units,
(ii) the undersigned, as trustee, has all requisite power and authority to
acquire such Units for the Trust, and (iii) the undersigned trustee is
authorized by such Trust to execute this Subscription Agreement. The undersigned
trustee encloses a true copy of the Trust Instrument of said Trust, as amended
to date, and, as necessary, the resolutions of the Trustees authorizing the
purchase of the Units.

 

Stanton Price Wheeler Irrevocable Trust

Name of Trust (Please type or print) By:  

/s/ George Fox

Name:   George Fox Title:   Trustee Date:   10/8/13

 

3



--------------------------------------------------------------------------------

TRUST:

If the subscriber is a TRUST, complete the following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units,
(ii) the undersigned, as trustee, has all requisite power and authority to
acquire such Units for the Trust, and (iii) the undersigned trustee is
authorized by such Trust to execute this Subscription Agreement. The undersigned
trustee encloses a true copy of the Trust Instrument of said Trust, as amended
to date, and, as necessary, the resolutions of the Trustees authorizing the
purchase of the Units.

 

Kimberly Paige Wheeler Irrevocable Trust

Name of Trust (Please type or print) By:  

/s/ George Fox

Name:   George Fox Title:   Trustee Date:   10/8/13

 

4



--------------------------------------------------------------------------------

PARTNERSHIP OR LIMITED LIABILITY COMPANY:

If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.

 

Roselawn Capital, LLC

Name of Partnership or Limited Liability Company (Please type or print) By:  

/s/ George Fox

Name:   George Fox Title:   Manager Date:   10/8/13

 

5



--------------------------------------------------------------------------------

INDIVIDUAL:

If the subscriber is an INDIVIDUAL, complete the following:

 

/s/ Kimberly R. Wheeler

   

 

  (if applicable) Signature of Investor    

Signature of Joint Owner

or Co-Owner

Kimberly R. Wheeler

   

 

  (if applicable) Name (Please type or print)     Name of Joint Owner       or
Co-Owner  

Date: 10/8/13

 

6



--------------------------------------------------------------------------------

PARTNERSHIP OR LIMITED LIABILITY COMPANY:

If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.

 

Woodside Capital, LLC

Name of Partnership or Limited Liability Company (Please type or print) By:  

/s/ Jon S. Wheeler

Name:   Jon S. Wheeler Title:   Manager Date:   10/8/13

 

7



--------------------------------------------------------------------------------

PARTNERSHIP OR LIMITED LIABILITY COMPANY:

If the subscriber is a PARTNERSHIP OR LIMITED LIABILITY COMPANY, complete the
following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”) or a
manager or authorized member of the limited liability company named below
(“LLC”), (ii) the undersigned general partner, manager, or member has been duly
authorized by the Partnership, or LLC, to acquire the Units and the general
partner, manager, or member has all requisite power and authority to acquire the
Units, and (iii) the undersigned general partner, manager, or member is
authorized by the Partnership, or LLC, to execute this Subscription Agreement.
The undersigned general partner, manager, or member encloses a true copy of the
Partnership Agreement of the Partnership, or Operating Agreement of the LLC,
each as amended to date, together with a current and complete list of all
partners, managers or members and, as necessary, the resolutions of the
Partnership, or LLC, authorizing the purchase of the Units.

 

Hidden Valley Capital, LLC

Name of Partnership or Limited Liability Company (Please type or print) By:  

/s/ Angelica Beltran

Name:   Angelica Beltran Title:   Manager Date:   10/7/13

 

8



--------------------------------------------------------------------------------

INDIVIDUAL:

If the subscriber is an INDIVIDUAL, complete the following:

 

/s/ Sander Genser

   

/s/ Lyne Genser

  (if applicable) Signature of Investor     Signature of Joint Owner or Co-Owner

Sander Genser

   

Lyne Genser

  (if applicable) Name (Please type or print)     Name of Joint Owner or
Co-Owner  

Date: 10/4/13

 

9



--------------------------------------------------------------------------------

INDIVIDUAL:

If the subscriber is an INDIVIDUAL, complete the following:

 

/s/ Robert Wenger

    

 

   (if applicable) Signature of Investor      Signature of Joint Owner or
Co-Owner   

Robert Wenger

    

 

   (if applicable) Name (Please type or print)      Name of Joint Owner or
Co-Owner   

Date: 10/11/13

 

10



--------------------------------------------------------------------------------

TRUST:

If the subscriber is a TRUST, complete the following:

The undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (“Trust
Instrument”) for the trust (“Trust”) set forth below to acquire the Units,
(ii) the undersigned, as trustee, has all requisite power and authority to
acquire such Units for the Trust, and (iii) the undersigned trustee is
authorized by such Trust to execute this Subscription Agreement. The undersigned
trustee encloses a true copy of the Trust Instrument of said Trust, as amended
to date, and, as necessary, the resolutions of the Trustees authorizing the
purchase of the Units.

 

Thomas J. Rich Revocable Trust

Name of Trust (Please type or print) By:  

/s/ Thomas J. Rich

Name:   Thomas J. Rich Title:   Trustee Date:   10/7/13

 

11



--------------------------------------------------------------------------------

ACCEPTANCE BY WHEELER REIT, L.P.

ACCEPTED by the Company effective this 21 day of October, 2013.

 

The Company:   WHEELER REIT, L.P.     By:   Wheeler Real Estate Investment
Trust, Inc.,       its general partner       By:  

/s/ Jon S. Wheeler

        Jon S. Wheeler         Chairman

 

12